Citation Nr: 0623342	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-38 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for rosacea of the face 
due to cold injury.   

4.  Entitlement to service connection for status pot removal 
of basal cell carcinoma of the left nasolabial groove due to 
cold injury.  

5.  Entitlement to service connection for venous 
insufficiency of the lower extremities due to cold injury.

6.  Entitlement to service connection for eczema of the arms 
and legs due to cold injury.

7.  Entitlement to service connection for osteoarthritis of 
the right arm and legs due to cold injury.

8.  Entitlement to a disability evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1950 to 
February 1952.  He was awarded a Korean Service Medal and a 
Purple Heart.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in April 2004 and October 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

The April 2004 rating decision denied entitlement to service 
connection for bilateral hearing loss, tinnitus, rosacea of 
the face due to cold injury, status post removal of basal 
cell carcinoma of the left nasolabial groove due to cold 
injury, venous insufficiency of the lower extremities due to 
cold injury, eczema of the arms and legs due to cold injury, 
osteoarthritis of the right arm and legs due to cold injury, 
and status post removal of melanoma of the back with actinic 
keratosis due to cold injury.  Entitlement to a nonservice-
connected pension was granted.  Service connection was 
granted for a shrapnel wound of the left elbow rated at zero 
percent, status post gunshot wound scar to the left posterior 
shoulder and upper back rated at 10 percent, and PTSD rated 
at 30 percent.  The veteran only appealed the denial of 
service connection for bilateral hearing loss, tinnitus, 
rosacea of the face due to cold injury, status post removal 
of basal cell carcinoma of the left nasolabial groove due to 
cold injury, venous insufficiency of the lower extremities 
due to cold injury, eczema of the arms and legs due to cold 
injury, and osteoarthritis of the right arm and legs due to 
cold injury.     

In the October 2004 rating decision, entitlement to an 
increased rating for PTSD and entitlement to service 
connection for cold injuries with Raynaud's syndrome were 
denied.  The veteran was notified of this decision in October 
2004.  He filed a notice of disagreement for the issue of 
entitlement to an increased rating for PTSD in December 2004.  
A statement of the case has not yet been issued.  Because the 
Board is remanding this case for a Board hearing at the RO, 
remand instructions regarding the PTSD issue are not 
appropriate.  The RO is simply reminded, however, that a 
statement of the case has not been issued.

In July 2006, the veteran's motion for advancement on the 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2005) was granted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a December 2004 statement, the veteran requested a hearing 
before a member of the Board at the local VA office and a 
hearing before a Decision Review Officer at the local VA 
office.  This request for a personal hearing was made within 
90 days of the date that the appeal was certified to the 
Board.  See 38 C.F.R. § 20.1304 (2005).  The Board finds that 
the veteran should be given an opportunity to appear at a 
hearing.  See 38 C.F.R. § 20.700 (2005).  The Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2005). 

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
personal hearing at the RO and for a 
hearing before a Veterans Law Judge at 
the RO.  38 U.S.C.A. § 7107 (West 2002).  
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2005).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



